Citation Nr: 0203457	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  95-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
cardiovascular disorder, to include as due to radiation 
exposure.

2.  Entitlement to service connection for a kidney 
dysfunction, claimed as due to radiation exposure.

3.  Entitlement to service connection for skin cancer, 
claimed as due to radiation exposure.

4.  Entitlement to service connection for an unspecified 
blood disorder, claimed as due to radiation exposure.





REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1950 to March 
1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
RO.  

In January 1997, the Board received evidence from the veteran 
without a waiver of consideration of the RO in accordance 
with 38 C.F.R. § 20.1304.  As such, the Board remanded the 
case in April 1997 for consideration of the new evidence by 
the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 1998.  

In a decision promulgated in October 2000, the Board found 
that the veteran had presented evidence sufficient to reopen 
the claim of service connection for a cardiovascular disorder 
on a direct basis and remanded the case to the RO for 
additional development of the record.  

The case was again remanded by the Board to the RO in October 
2001 for the scheduling of a video-conference hearing.  That 
hearing was subsequently held before the undersigned Member 
of the Board in February 2002.  

(The veteran is also claiming service connection for skin 
cancer; a blood disorder and a kidney disorder, as due to 
radiation exposure.  These issues are discussed in the Remand 
portion of this document.)  



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim for service connection for a 
cardiovascular disorder has been obtained.  

2.  The veteran is not shown to have developed heart or 
cardiovascular disease in service or for many years 
thereafter.  

3.  The veteran has not presented competent evidence to show 
that he has heart or cardiovascular disease due to the 
exposure to ionizing radiation or other incident in service.  



CONCLUSION OF LAW

The veteran's cardiovascular disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service; nor may 
it be presumed to be due claimed ionizing radiation exposure 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1153, 5107(a), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.311 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran asserts that he developed a 
cardiovascular disorder due to claimed exposure to ionizing 
radiation while in service.  

More specifically, the veteran asserts that he served on an 
experimental ship from 1950 to 1954 and that he and the 
ship's captain were the only two persons standing outside on 
the bridge when the experimental rockets, about the size of 
small torpedoes, were fired within 15 feet of them.  The 
veteran reported that he and the captain were exposed to the 
debris from the rockets.  The veteran described the debris as 
a lot of smoke, heat and small fragments that dropped on his 
head.  

A review of the veteran's DD Form 214 shows that the 
veteran's most significant duty assignment was service  on 
board the USS R. A. Owens (DDE-827).  The veteran indicated 
that he served first as a deck hand, then a bosun striker.  
After that, he became a coxswain and then a leading seaman.  
Reportedly, when shorthanded in the forward fire room, he 
would be transferred to the Engineering Department as a 
boiler tender.  

Significantly, there is no evidence of record to show that 
the R. A. Owens (DDE-827) participated in onsite testing 
involving the detonation of nuclear weapons.  The veteran 
also indicated that the ship served mainly in the Carribbean 
during his period service.  

A careful review of the veteran's service medical records 
shows that the veteran was afforded examinations prior to 
induction in 1950 and at the time of separation from service 
in March 1954.  The examinations were negative for any 
complaints, findings or diagnosis of a heart disorder or 
report of exposure to ionizing radiation.  

The veteran's blood pressure reading at the October 1950 
induction examination was that of 108/66 and his pulse rate 
was that of 88.  The veteran's blood pressure reading at the 
March 1954 separation examination was that of 130/72 and his 
pulse rate was that of 74.  A chest x-ray study in March 1954 
was negative.  

In July 1982, the veteran filed his original claim of service 
connection for a heart disorder.  The records submitted at 
that time included medical records showing treatment for 
coronary artery disease beginning in July 1982 when the 
veteran underwent bypass surgery.  It was noted at that time 
that he had severe coronary artery disease with unstable 
angina.  The evidence of record does not show that the 
veteran had problems with his heart prior to 1982.

Other VA and private medical records dating back to the early 
1990's have been added to the claims file.  These records 
deal with ongoing treatment that the veteran has received for 
his coronary artery disease.  

The claims file contains a December 1996 letter to the 
veteran from the Department of Defense Radiation Experiments 
Command Center (RECC).  The letter advised the veteran that 
his inquiry did not fall under the purview of the RECC 
because the RECC's charter was limited to human ionizing 
radiation experiments that were sponsored or conducted by the 
DOD.  The letter referred the veteran to Chief of Naval 
Operations and the Bureau of Medicine (BuMed) facilities 
which handled issues of military personnel that were exposed 
to radiation in an occupational capacity and medical 
treatment capacity.  

In addition to the medical evidence of record, the veteran 
testified at two hearings in connection with this appeal.  

In May 1998, the veteran testified before a Hearing Officer 
at the RO.  The veteran reported that he had been exposed to 
ionizing radiation while service on the USS Robert A. Owens 
(DDE 827) from some time in early 1951 through 1953 or 1954.  
The veteran reported being exposed to flames, heat, fumes and 
smoke from rockets that were fired from the ship.  He claimed 
that he was exposed approximately 12 different times.  

The veteran was not issued a film badge to monitor the level 
of any radiation or told of any radiation exposure while on 
the ship.  He testified that he did not experience any kind 
of symptoms such as vomiting, headaches or diarrhea during 
the time of the claimed exposure.  

The veteran subsequently testified before the undersigned 
Member of the Board in February 2002.  The veteran reiterated 
his contentions regarding his claimed exposure to radiation.  
The veteran indicated that he had requested a medical 
examination for his claimed radiation exposure from VA on 
several occasions, but was refused such.  

The undersigned Member of the Board questioned the veteran as 
to whether he had attempted to obtain any medical opinion 
that might provide a linkage between his claimed exposure and 
the development of his cardiovascular disorder.  The veteran 
responded that a radiologist had told him that there was no 
way that anybody could tell how much radiation was in his 
body.  The veteran added that he had not been able to get in 
touch with any other person who was on board the ship with 
him.  

The pertinent law and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Certain diseases, such as cardiovascular disease shall be 
granted service connection if manifested to a compensable 
degree during a one year presumptive period after service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability." Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

With respect to the veteran's claim of service connection for 
the residuals of exposure to ionizing radiation, the Court of 
Appeals for Veterans Claims and the Federal Circuit Court 
have noted that there were three ways in which a veteran 
might establish service connection for a disability which he 
believed was caused by the exposure to ionizing radiation in 
service.  

First, under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
a veteran who participated in onsite testing involving the 
detonation of nuclear weapons, or participated in the post-
World War II occupation or other duty in Hiroshima or 
Nagasaki, Japan, in 1945-1946, or was interned as a prisoner 
of war in Japan with opportunity for exposure to ionizing 
radiation, and who later contracted one of 15 listed types of 
cancer, would be granted service connection.  A "radiation-
exposed" veteran is one who participated in a radiation-risk 
activity. 

A "radiation-risk activity" includes the onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  "Onsite participation" means presence at the test 
site, or performance of military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test, during an official operational period of an 
atmospheric nuclear test.  

Second, under 38 C.F.R. § 3.311, a veteran who met certain 
specified conditions, including exposure to ionizing 
radiation in service, might be granted service connection for 
one of the 24 disorders listed therein.  

However, the claimed cardiovascular disability is not one of 
the listed diseases.  The provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

A "radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and includes those diseases 
listed at 38 C.F.R. § 3.311(b)(2) (2001).  When it is 
determined that a veteran was exposed to ionizing radiation 
as claimed, and the veteran subsequently develops a 
radiogenic disease which first became manifest within the 
period specified in 38 C.F.R. § 3.311(b)(5), the claim, 
before its adjudication, shall be referred to the Under 
Secretary for Benefits for consideration as to whether the 
disease resulted from exposure to ionizing radiation in 
service. The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation-exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  

If, however, it is determined that the veteran was not 
exposed to ionizing radiation as claimed, or that he did not 
develop a radiogenic disease or it did not become manifest 
within the specified period, it shall not be determined that 
a disease has resulted from exposure to ionizing radiation 
under such circumstances, pursuant to 38 C.F.R. § 
3.311(b)(1), (2), (5), (c) (2001).  

Third, where competent evidence is presented which traces 
causation of the claimed disability to a condition or event 
during service, direct service connection can be established, 
without the need to meet the conditions for the presumptions 
discussed hereinabove, under 38 U.S.C.A. §§ 1110, 1131, and 
38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998). See also McGuire 
v. West, 11 Vet. App. 274 (1998).  

The evidence in this case clearly reflects that the veteran 
did not take part in atmospheric nuclear weapons testing or 
the occupation of Hiroshima and/or Nagasaki following World 
War II.  In fact, the veteran reported that his ship had not 
served in Pacific Ocean.  

The post-service medical records indicate that he has been 
diagnosed with multiple disorders arising after service.  
However, the demonstrated coronary artery disease is not one 
of conditions identified as a radiogenic disease or one of 
the cancers related to a radiation-risk activity under the 
regulations.  

Furthermore, the veteran has not submitted any medical 
evidence to support his lay assertion that he has current 
disability manifested by coronary artery disease or other 
cardiovascular disease due to the exposure to ionizing 
radiation or other disease or injury in service.  

In addition, a basis for direct incurrence or presumptive 
service connection has not been presented as the veteran's 
cardiovascular disease is not shown to have present in 
service or manifested to a degree of 10 percent or more 
within one year of separation from service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a cardiovascular disorder on a direct basis.  The veteran 
has failed to submit competent evidence to support his claim 
based on an ionizing radiation-induced disability.  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issues on appeal in this case in light of the 
new law.  Nonetheless, the Board finds that, even though the 
RO did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled as discussed 
hereinbelow.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in an 
August 1994 rating decision, a June 1995 Statement of the 
Case, and multiple Supplemental Statements of the Case that 
competent evidence of a link between the cardiovascular 
disability and service and/or to radiation exposure was 
necessary in order for service connection to be granted.  
That is the key issue in this case, and the rating decision, 
as well as the Statement of the Case, letters to the veteran 
and Supplemental Statements of the Case informed the veteran 
what was needed to substantiate his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the aforementioned rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The RO sent letters to the veteran asking him to submit nexus 
evidence to support his claim of service connection.  
Moreover, the case was remanded by the Board to the RO for 
additional development of the record.  Finally, the veteran 
testified as to his assertions at two hearings.  

The Board notes, in this regard, that the veteran has not 
been afforded a VA examination in conjunction with his claim 
of service connection.  However, absent credible evidence 
showing that he was exposed to ionizing radiation during 
service or competent evidence showing that he has 
cardiovascular disability due to ionizing radiation exposure, 
such an examination in this case would serve no useful 
purpose.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The veteran has 
submitted multiple medical records documenting his current 
cardiovascular disability, but unfortunately those records do 
not show a nexus between disease, injury or radiation 
exposure to current cardiovascular disability.  

As the veteran himself has requested that the case not be 
remanded again, the Board must undertake to decide this 
matter based on the evidence that is of record.  

In the circumstances of this case, to remand the case again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claim of 
service connection for a cardiovascular disability on a 
direct basis and/or as due to radiation exposure.  



ORDER

Service connection for a cardiovascular disorder to include 
as due to ionizing radiation exposure is denied.  



REMAND

In an April 2001 rating decision, the RO denied service 
connection for skin cancer, a blood disorder and a kidney 
disorder.  The veteran subsequently submitted a timely Notice 
of Disagreement in May 2001.  

The RO has not yet issued a Statement of the Case as to the 
issues of service connection for skin cancer; a blood 
disorder and a kidney disorder claimed as due to radiation 
exposure.  

As such, the RO is now required to send the veteran a 
statement of the case as to these issues in accordance with 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001) and 38 C.F.R. §§ 
19.29, 19.30 (2001).  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should take appropriate steps in 
order to provide the veteran with a 
Statement of the Case as to the issues of 
service connection for a kidney disorder, 
a blood disorder and skin cancer all 
claimed as due to radiation exposure in 
accordance with 38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001) and 38 C.F.R. §§ 
19.29, 19.30 (2001).  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



